NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUNHUI YU,                                      No.    15-73423

                Petitioner,                     Agency No. A089-718-863

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Junhui Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      Yu does not raise, and therefore waives, any challenge to the BIA’s

determination that he did not experience past persecution. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Substantial evidence supports the

agency’s determination that Yu failed to establish a well-founded fear of future

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner

failed to present “compelling, objective evidence demonstrating a well-founded

fear of persecution”). To the extent Yu argues he is a member of a disfavored

group or faces a pattern or practice of persecution, these claims are unsupported by

the record. Thus, Yu’s asylum claim fails.

      In this case, because Yu failed to establish eligibility for asylum, he failed to

establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      In light of this disposition, we need not reach Yu’s remaining contentions

regarding the agency’s adverse credibility determination. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).


                                          2                                     15-73423
      Substantial evidence also supports the agency’s denial of CAT protection

because Yu failed to show it is more likely than not he will be tortured by or with

the consent or acquiescence of the government if returned to China. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    15-73423